NUMBER 13-15-00576-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


GREGG BARTHELMAN,                                                       Appellant,

                                         v.

THE STATE OF TEXAS,                                                      Appellee.


                  On appeal from the 206th District Court
                        of Hidalgo County, Texas.



                                   ORDER
           Before Justices Rodriguez, Benavides, and Perkes
                           Order Per Curiam

      This cause is before the Court on the record and appellant’s brief. Appellant’s

brief was filed on March 21, 2016. The State has not filed a brief. The Court, having
fully examined the record and appellant’s brief hereby ORDERS the State to file its brief

within twenty days of this Court’s order.1

                                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of July, 2016.




       1
           Justice Rodriguez dissents from the issuance of this order.